Title: From George Washington to James Otis, Sr., 7 August 1775
From: Washington, George
To: Otis, James Sr.



Sir
Head Quarters at Cambridge, Augt 7th 1775

By the General Return made me for last Week, I find there are great Number of Soldiers and non-commissd Officers, who absent themselves from Duty, the greatest Part of which I have Reason to believe, are at their respective Homes, in different Parts of the Country; some employ’d by their Officers on their Farms, & others drawing Pay from the Publick, while they are working on their own Plantations, or for Hire. My utmost Exertions have not been able to prevent this base and pernicious Conduct; I must therefore beg the Assistance of the General Court, to cooperate with me, in such Measures, as may remedy this Mischief. I am of Opinion, it might be done, either wholly, or in Part, by the Committees in the Several Towns making Strict & impartial Inquiry of Such as are found Absent from the Army; upon what account they have left it, by whose Leave, & for what Time, to require such as have no Impediment of Sickness, or other good Reason, to return to their Duty immediately or in Case of Failure to Send an Accot of their Names, the Company, and Regiment to which they belong to me as soon as possible; that I may be able to make Examples of Such Delinquents.
I need not enlarge upon the ruinous Consequences of suffering such infamous Deserters and Defrauders of the Publick to go unnoticed, or unpunish’d, nor use any Arguments to induce the general Court to give it immediate Attention—The Necessity of the Case does not permit me to doubt the Continued Exertions of that Zeal which has distinguished the General Court upon less important Occasions. I have the Honour to be Sir with much Respect and Regard Your Most Obedt hum. Servt

Go: Washington


The Inclosed respects a Prisoner Sent up from Prospect Hill, who is sent herewith under Gaurd for Examination of the Committee appointed for that Purpose.


G. W——n
